                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

JEFFREY TAUTH, M.D.                                                             PLAINTIFF

VS.                                   CASE NO. 6:20-cv-06063-SOH


NATIONAL PARK CARDIOLOGY SERVICES, LLC
D/B/A HOT SPRINGS CARDIOLOGY ASSOCIATES;
HOT SPRINGS NATIONAL PARK HOSPITAL
HOLDINGS, LLC D/B/A NATIONAL PARK MEDICAL
CENTER; & LIFEPOINT HEALTH, INC. D/B/A
LIFE POINT HEALTH                                                           DEFENDANTS


       JOINT MOTION AND STIPULATION OF DISMISSAL WITH PREJUDICE

        Defendants National Park Cardiology Services, LLC, Hot Springs National Park Hospital

Holdings, LLC, and LifePoint Health, Inc., and Plaintiff Jeffrey Tauth, M.D., file this Joint Motion

and Stipulation of Dismissal with Prejudice. As grounds for this Joint Motion, the Parties state as

follows:

        1.      On June 12, 2020, Plaintiff filed a Petition in the Garland County Circuit Court

(“State Court”). On that same date, the State Court entered a Temporary Restraining Order (“State

Court TRO”).

        2.      On June 15, 2020, Defendants removed the Petition to this Court.

        3.      On June 22, 2020, Defendants filed an unopposed motion of time to extend the time

to respond to Plaintiff’s Petition.

        4.      On June 26, 2020, the State Court TRO expired on its own terms and is no longer

in effect.
       5.      The Parties have resolved the issue with respect to which Plaintiff sought the State

Court TRO. As the Petition contained no other request for relief, the Parties stipulate and agree

that this action should be dismissed with prejudice.

                                             Respectfully submitted,

                                             /s/ William A. Waddell, Jr.
                                             WILLIAM A. WADDELL, JR.
                                             ARK BAR ID NO. 84154
                                             FRIDAY, ELDREDGE & CLARK, LLP
                                             400 West Capitol Avenue, Suite 2000
                                             Little Rock, Arkansas 72201
                                             (501) 370-1510
                                             (501) 224-5342 (fax)
                                             waddell@fridayfirm.com

                                             Attorney for Defendants


                                             Janet L. Pulliam, with permission
                                             By William A. Waddell, Jr._____
                                             Janet L. Pulliam
                                             Pulliam Law Offices, P.A.
                                             301 Main Street, Suite 202
                                             North Little Rock, AR 72114
                                             janet@janetlpulliamlawoffices.com

                                             Tim Cullen
                                             Cullen & Co., PLLC
                                             P.O. Box 3255
                                             Little Rock, AR 72203
                                             tim@cullenandcompany.com

                                             Attorneys for Plaintiff




                                                2
